Title: To Thomas Jefferson from John Vaughan, 20 June 1806
From: Vaughan, John
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Philad. 20 June 1806
                        
                        In a Box of Books forwarded to the Socy. from the Lisbon Academy, thro’ the instance of the Chevalier
                            Freire—I found two from the Secretary of that Accademy Mr Stockler—one entitled a letter to Editor of the Monthly
                            review &c—the other the first Vol of his “Obras”—They are a present from the author to yourself, he has sent
                            another copy to the Society—The Chevr. Freire is very desirous he should be chosen a Member of the Society—I send the
                            Books in seperate Packets by the Mail—
                        The Sea Gage arrived this morning—but I cannot learn any thing of the Louisiana Minerals intended to be
                            forwarded— 
                  I remain with great respect Your friend & Servt
                        
                            Jn Vaughan
                            
                        
                    